Citation Nr: 1228840	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Judy Berens


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before a Decision Review Officer (DRO) was held at the RO in June 2007.  In November 2007, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  Copies of both hearing transcripts are associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, in May 2010, the Board remanded the appeal to the RO for additional development.  In September 2011, the Board denied service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), dated April 2012, the Veteran's attorney and the VA General Counsel (the Parties) agreed to remand the issue of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety to the Board.  In April 2012, an Order was issued by the Court, remanding the Veteran's claim for additional evidentiary development.

VA's duty to assist requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for VA benefits.  38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c).  That assistance includes reasonable efforts to obtain relevant records, including private medical records, VA medical records, and records held by other Federal departments or agencies that are adequately identified.  

The Parties of the JMR noted that the Veteran's service personnel records are not contained in the claims file and VA did not make any attempts to obtain those records.  Of significance, the June 2010 VA examiner indicated that the Veteran's service personnel records were not available for review and based his medical opinion on the documents of record, to include service treatment records, VA treatment records, recent research, psychological testing, and the diagnostic criteria.  Based on the above, to ensure all relevant evidence has been obtained, a request for those records should be made.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete personnel file, to include any and all documents regarding a reported incident of sexual harassment by a fellow service member to her Non-Commissioned Officer, from the National Personnel Records Center or any other appropriate agency.  All actions to obtain the requested records should be documented fully in the claim's file.

2. Then, after undertaking any other additional development deemed necessary, to include an addendum VA medical opinion or another VA psychiatric examination if the June 2010 VA examiner is unavailable, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


